Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS SEPTEMBER TRAFFIC DALLAS, TEXAS – October 7, 2011 – Southwest Airlines Co. (NYSE: LUV) today reported September 2011 combined traffic results for Southwest Airlines and AirTran.AirTran became a wholly owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, the Company is providing combined traffic results for Southwest Airlines and AirTran for periods prior to the acquisition date.See the accompanying tables for combined results. The Company flew 7.9 billion revenue passenger miles (RPMs) in September 2011, compared to 7.5 billion combined RPMs flown in September 2010, an increase of 6.4 percent.Available seat miles (ASMs) increased 3.2 percent to 10.2 billion from the September 2010 combined level of 9.9 billion. The load factor for September 2011 was 77.8 percent, compared to the combined load factor of 75.5 percent in September 2010.For September 2011, passenger revenue per ASM (PRASM) is estimated to have increased approximately 12 percent as compared to September 2010’s combined PRASM. For the third quarter 2011, the Company flew 27.3 billion RPMs, compared to 25.9 billion combined RPMs flown for the same period in 2010, an increase of 5.3 percent.Third quarter 2011 ASMs increased 4.7 percent to 33.3 billion, compared to the combined level of 31.8billion for the same period in 2010.The third quarter 2011 load factor was 82.0 percent, compared to the combined load factor of 81.5 percent for the same period in 2010. For the first nine months of 2011, the Company flew 78.7 billion combined RPMs, compared to 72.9 billion combined RPMs flown for the same period in 2010, an increase of 8.0 percent.The combined year-to-date ASMs increased 5.9 percent to 97.2 billion, compared to the combined level of 91.8billion for the same period in 2010.The combined year-to-date load factor was 80.9 percent, compared to the combined load factor of 79.4 percent for the same period in 2010. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SEPTEMBER CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 2.3 pts. Average length of haul % Trips flown % THIRD QUARTER CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 0.5 pts. Average length of haul % Trips flown % YEAR-TO-DATE CHANGE Revenue passengers carried % Enplaned passengers % Revenue passenger miles (000) % Available seat miles (000) % Load factor % % 1.5 pts. Average length of haul % Trips flown % ***
